IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 JAMES ARTHUR BIGGINS,                      )
                                            )
                     Plaintiff,             )     C.A. No. N21C-09-058 MAA
                                            )
              v.                            )
                                            )
 EMEKA IGWE, ESQUIRE,                       )
                                            )
                     Defendant.             )

        ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

      Before the Court is Plaintiff James Arthur Biggins’ (“Plaintiff”) Motion for

Default Judgment and Defendant Emeka Igwe, Esquire’s (“Defendant”) Motion to

Dismiss. Plaintiff and Defendant are both self-represented. For the reasons below,

Plaintiff’s Motion for Default Judgment is DENIED and Defendant’s Motion to

Dismiss is GRANTED. Upon consideration of Plaintiff’s and Defendant’s motions,

the responses thereto, the record in this matter, and the applicable legal authorities,

it appears to the Court that:

                                  BACKGROUND

      1.     Plaintiff is an inmate at James T. Vaughn Correctional Center

(“JVCC”).

      2.     Defendant is an attorney in Pennsylvania whose law firm maintains an

office in Delaware. On September 10, 2021, Plaintiff filed a Complaint asserting
several causes of action, including: 1) Breach of Fiduciary Duty, 2) Breach of

Contract, 3) Fraud1 and 4) Intentional Infliction of Emotional Distress.

      3.        In his Complaint, Plaintiff claims that in October of 2019, Terence

Jones, a private investigator for Defendant’s law firm, met with Plaintiff because “it

had been determined that their cases was [sic] ripe to seek and receive relief from

their criminal conviction” and Defendant was willing to represent Plaintiff in

criminal and civil relief cases.

      4.        Plaintiff claims he signed a contract appointing Defendant as his legal

representative. Notably, despite mentioning the contract in several filings, Plaintiff

has not provided evidence of this contract (nor any terms of such purported contract)

to the Court.

      5.        Plaintiff alleges that over the next two years, Plaintiff wrote to

Defendant asking why Defendant had not taken any action in his criminal case.

Plaintiff’s Complaint further alleges conversations Plaintiff had about Defendant

with other inmates and Defendant’s legal assistant. Plaintiff admittedly never made

contact or had a conversation with Defendant himself. Rather, all of Plaintiff’s

alleged communications were with other individuals. On July 23, 2021, Plaintiff



1
       In Plaintiff’s Complaint, Plaintiff asserts “Intentional Misrepresentation By
[sic] the Deliberate and Willful Act of Concealing the Material Fact That
[Defendant] Was Not License [sic] to Practice Law In [sic] Delaware.” The Court
interprets this cause of action as that of Fraud.
                                            2
sent Defendant a letter stating, “[a]s of this letter I no longer permit for you to act in

any way as legal counsel for me.”2

      6.     On October 6, 2021, Plaintiff filed an Amended Complaint asserting

the same causes of action with additional details. In his Amended Complaint,

Plaintiff details additional conversations he had with others regarding Plaintiff’s

frustration with Defendant’s lack of response. Plaintiff again admits that, although

Plaintiff claims he wrote to Defendant several times, Plaintiff never successfully

contacted or conversed with Defendant directly.

      7.     On October 26, 2021, Plaintiff filed a Motion for Default Judgment.

Plaintiff filed a Motion for Temporary Emergency Injunction on November 3, 2021.

On November 9, 2021, the Court ordered the Defendant to respond to both motions.

On December 6, 2021, Defendant filed a response in opposition to both motions and

a Motion to Dismiss for failure to state a claim pursuant to Superior Court Civil Rule

12(b)(6).3

      8.     In Defendant’s response in opposition to Plaintiff’s motions, Defendant

explains that Plaintiff’s Complaint “arrived in a prison envelope at Defendant’s law

office.” Defendant did not open the letter for several months due to the voluminous



2
       See Pl.’s Compl. Ex. B.
3
       According to the record, Defendant’s responses in opposition and motion to
dismiss were dated November 30, 2021, received by the Court on December 2, 2021,
and filed on December 6, 2021.
                                            3
number of unsolicited mailings he receives from inmates each year. Defendant

further argues that Plaintiff cannot file motions in Delaware without court approval

due to his “numerous meritless filings.”4 Defendant explained that he was not

alerted to Plaintiff’s Complaint until the Court’s November 9, 2021 letter ordering

Defendant to respond.

      9.     In Defendant’s Motion to Dismiss, Defendant asserts he has never

spoken with or met Plaintiff. Defendant contends that Plaintiff has not properly

pleaded the elements of a claim because Plaintiff has not established an attorney-

client relationship with Defendant and there is no causal connection between

Plaintiff’s harm and Defendant’s alleged actions.

      10.    On January 18, 2022, Plaintiff filed a letter to the Court opposing

Defendant’s Motion to Dismiss. On February 4, 2022, Defendant, in compliance

with a Court order, responded to Plaintiff’s letter.5      In Defendant’s response,

Defendant concedes that his secretary accepted service of Plaintiff’s Complaint


4
       Although not cited, the Court infers that Defendant is referring to the Court’s
prior order in Biggins v. Coupe, et al., C.A. No. N16M-02-175-AML, where the
Court dismissed the Complaint sua sponte upon initial review:
       As this Court and the Delaware Supreme Court previously have
       concluded, Biggins is barred from filing an in forma pauperis petition
       unless the complaint alleges he is in imminent danger of serious
       physical injury. 10 Del. C. § 8804(f); Biggisn v. Dr. Robinson, 12 A.3d
       1153 (TABLE) (Del. 2011); Biggins v. Biden, 2010 WL 3496868 (Del.
       Super. Sept. 8, 2010). The complaint contains no such allegations.
5
       Since that time, Plaintiff filed numerous letters in response to Defendant’s
February 4 letter, most recently on May 13, 2022.
                                          4
under the mistaken belief it was inmate mail. Defendant acknowledges that he is not

a licensed attorney in Delaware, but his law firm in Delaware is managed by a

Delaware-licensed attorney. Defendant maintains that he has never visited the

Plaintiff at JVCC, nor had any direct communication with Plaintiff by phone, mail,

or in-person. Defendant further asserts that Terence Jones, the investigator Plaintiff

allegedly spoke with, is not an employee of Defendant’s firm and has no authority

to bind Defendant to a contract.

                    MOTION FOR DEFAULT JUDGMENT

      11.     Superior Court Civil Rule 55(b) sets forth the standard for entry of a

default judgment. Civil Rule 55(b) provides that a Court may enter judgment by

default “when a party has failed to appear, plead, or otherwise defend as provided

by the Rules.”6 As the rule’s language suggests, Civil Rule 55(b) is “permissive, not

mandatory.”7 “Entry of a default judgment in one’s favor is not a matter of right but,

instead, is a matter within the Court’s discretion.”8 Given Delaware’s public policy

in favor of resolving cases on their merits, the use of a default judgment to resolve a


6
       Superior Court Civil Rule 55(b).
7
       Greystone Digital Technology, Inc. v. Alvarez, 2007 WL 2088859, at *2
(Del. Ch. July 20, 2007).
8
       In re 53.1 Acres of Land in Mispillion Hundred, 2002 WL 31820972, at *2
(Del. Ch. Nov. 27, 2002) (citing U.S. Surgical Corp v. Auhull, 1998 WL 326493, at
*2 (Del. Ch. May 28, 1998); see also Long v. Jennings, 2021 WL 2134854, at *1
(Del. Super. May 25, 2021) (citing Pinkett ex rel. Britt v. Nationwide Mut. Ins. Co.,
832 A.2d 747, 748-49 (Del. Super. 2003)).
                                          5
case is an “extreme remedy”9 reserved for circumstances where there has been “a

willful or conscious disregard for the rules of the Court.”10

      12.     Here, there is no evidence that Defendant willfully or consciously

disregarded the rules of the Court. In fact, when Defendant received an order from

the Court to respond, Defendant timely filed his Motion to Dismiss and his response

in opposition to Plaintiff’s Motion for Default Judgment and Motion for Temporary

Emergency Injunction. In each filing, Defendant sufficiently explained his mistake

and reason for delay.

      13.     Thus, absent any willful or conscious disregard of the Court’s rules and

considering Delaware’s public policy favoring resolving cases on their merits, this

Court in its sound discretion denies Plaintiff’s Motion for Default Judgment.

                                 MOTION TO DISMISS

      14.     On a motion to dismiss under Superior Court Civil Rule 12(b)(6), a

court must accept as true all well-pleaded factual allegations.11 A court is not


9
       Greystone Digital Technology, 2007 WL 2088859, at *2 (citing U.S. Surgical
Corp., 1998 WL 326493, at *2).
10
       Pinkett ex rel. Britt v. Nationwide Mut. Ins. Co., 832 A.2d 747, 748-49 (Del.
Super. 2003); Apartment Comties. Corp. v. Martinelli, 859 A.2d 67, 69 (Del. 2004)
(quoting Rogers v. Hartford Life & Accident Ins. Co., 167 F.3d 933, 936 (5th Cir.
1999) (“Most courts have adopted a policy in favor of resolving cases on their merits
and against the use of default judgments”); Long, 2021 WL 2134854, at *1
(“Delaware public policy favors deciding cases on the merits rather than
technicalities.”).
11
       In re Gen. Motors Shareholder Litigation, 897 A.2d 162, 168 (Del. 2006)
(citing Malpiede v. Townson, 780 A.2d 1075, 1090 (Del. 2001).
                                          6
required to accept as true conclusory allegations of fact or law without specific

supporting factual allegations.12 “A trial court is required to accept only those

‘reasonable inferences that logically flow from the face of the complaint’ and ‘is not

required to accept every strained interpretation of the allegations proposed by the

plaintiff.’”13 Dismissal is warranted if the “plaintiff would not be entitled to recover

under any reasonably conceivable set of circumstances susceptible of proof.”14

      15.     In his Complaint15, Plaintiff asserts four causes of action: 1) Breach of

Fiduciary Duty, 2) Breach of Contract, 3) Fraud16 and 4) Intentional Infliction of

Emotional Distress.

      16.     At the outset, the Court must dismiss Plaintiff’s claim for breach of

fiduciary duty pursuant to Superior Court Civil Rule 12(b)(1) for lack of subject

matter jurisdiction. As opposed to the Court of Chancery’s jurisdiction, which lies




12
       Id.
13
       Id. (quoting Malpiede, 780 A.2d at 1083).
14
       Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002).
15
       Consistent with this Court’s policy of holding a complaint filed by a self-
represented litigant to a less stringent technical standard and allowing a self-
represented litigant leeway, for the purposes of Defendant’s Motion to Dismiss, the
Court will consider all allegations set forth in Plaintiff’s Complaint and Amended
Complaint.
16
       In Plaintiff’s Complaint, Plaintiff asserts “Intentional Misrepresentation By
[sic] the Deliberate and Willful Act of Concealing the Material Fact That
[Defendant] Was Not License [sic] to Practice Law In [sic] Delaware.” The Court
interprets this cause of action as Fraud.
                                           7
in matters of equity, this Court’s jurisdiction lies in matters of law.17 The Court of

Chancery has exclusive jurisdiction over equitable causes of action, such as breach

of fiduciary duty.18 Thus, this Court lacks subject matter jurisdiction over Plaintiff’s

breach of fiduciary duty claim and dismisses it pursuant to Superior Court Civil Rule

12(b)(1).

      17.     Plaintiff’s additional claims for Breach of Contract, Fraud, and

Intentional Infliction of Emotional Distress also fail. Each claim requires at least

some representation or conduct by Defendant, or on his behalf, towards Plaintiff.

Even taking all of Plaintiff’s allegations as true, Plaintiff has not alleged any conduct

by Defendant towards Plaintiff. Plaintiff admittedly had no contact with Defendant.

All of Plaintiff’s allegations come from other individuals, such as inmates, an

investigator, and Defendant’s legal assistant. Nothing in Plaintiff’s Complaint

sufficiently alleges that these individuals were Defendant’s authorized agents. At

most, Plaintiff’s alleged conversations with Defendant’s legal assistant discussed

how Plaintiff could contact Defendant.

      18.     Plaintiff does not allege any conduct by Defendant that would

constitute an offer to form a contract, nor does Plaintiff adequately plead facts

evincing the existence of a contract. Plaintiff does not allege any conduct by


17
     Reybold Venture Group XI-A, LLC v. Atlantic Meridian Crossing, LLC, 2009
WL 143107, at *2 (Del. Super. Jan. 20, 2009).
18
     McMahon v. New Castle Assoc., 532 A.2d 601, 604 (Del. Ch. 1987).
                                           8
Defendant that constitutes an intentional misrepresentation or fraud. Lastly, Plaintiff

does not allege any extreme or outrageous conduct by Defendant to support a claim

of Intentional Infliction of Emotional Distress. None of Plaintiff’s allegations

involve Defendant’s actions. Thus, there is no alleged conduct by Defendant or

causal relationship between Defendant’s actions and Plaintiff’s harm that would

sustain a Breach of Contract action, Fraud, or a claim of Intentional Infliction of

Emotional Distress.

      19.     Accepting all well-pleaded allegations as true and ignoring conclusory

allegations that lack specific supporting factual allegations, Plaintiff’s Complaint

does not allege any reasonably conceivable set of circumstances susceptible of proof

on which Plaintiff can recover from Defendant. Plaintiff fails to state a claim upon

which relief can be granted.      Accordingly, Defendant’s Motion to Dismiss is

Granted. Any remaining pending motions are Denied as Moot.

IT IS SO ORDERED.




Dated: June 16, 2022




                                          9